Motion to appeal on original record and handwritten briefs, from order dismissing application for a writ of error coram nobis without a hearing, denied on the ground that the papers fail to show merit to the appeal; application to vacate an order of this court which dismissed defendant’s appeal from a judgment of conviction upon his written stipulation, denied without prejudice to the right of defendant to apply for such an order on a separate motion upon a showing of pertinent facts surrounding the execution of such stipulation and the reasons, if any may exist, for the requested relief.